Citation Nr: 1531678	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the reduction in the Veteran's disability rating for service-connected chronic dermatitis from 30 percent to 10 percent, effective May 1, 2008, was proper.

2.  Entitlement to an evaluation in excess of 30 percent from November 1, 2005 to April 30, 2008, and in excess of 10 percent since May 1, 2008 for chronic dermatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from July 1969 to July 1973.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied an evaluation in excess of 30 percent for chronic dermatitis, and proposed to reduce the rating to 10 percent disabling.  A February 2008 rating decision effectuated the proposed reduction for chronic dermatitis, effective May 1, 2008.  The Veteran appealed these adverse decisions, and the matters are now before the Board.  

This case was previously before the Board in November 2011 and June 2014, at which times the Board remanded the matters on appeal for additional evidentiary and procedural development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its November 2011 and June 2014 remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran requested a Board hearing to be held at the local RO in his July 2008 substantive appeal (VA Form 9).  Following a Board remand in June 2014, VA scheduled the Veteran for a hearing in November 2014, and informed him of the time and place of the hearing by an October 2014 letter.  However, the Veteran failed to appear for the scheduled hearing without providing cause for doing so, and there is no indication in the record that he wishes to reschedule the hearing for a later date.  Therefore, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).





FINDINGS OF FACT

1.  A February 2008 rating decision reduced the disability rating for the Veteran's service-connected chronic dermatitis from 30 percent to 10 percent, effective May 1, 2008.  

2.  As of May 1, 2008, the 30 percent disability rating for the Veteran's service-connected chronic dermatitis had been in effect for more than five years.

3.  By May 1, 2008, the Veteran's chronic dermatitis disability showed sustained improvement, it affected less than five percent of his total body area and less than five percent of exposed areas, and it required no more than topical therapy for treatment of symptoms.  

4.  Throughout the entire appeal period, the Veteran's chronic dermatitis affected less than five percent of his total body area and less than five percent of exposed areas, and it required no more than topical therapy for treatment of symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a reduction in a disability rating for chronic dermatitis have been met as of May 1, 2008.  38 U.S.C.A. §§, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.44, 4.118, Diagnostic Code (DC) 7899-7806 (2014).

2.  The criteria for a disability rating in excess of 30 percent from November 1, 2005 to April 30, 2008, and in excess of 10 percent since May 1, 2008 for chronic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7899-7806 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The appellant must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and, will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The appellant must also be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If additional evidence is not received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

In this case, a November 2007 letter provided the Veteran with appropriate notice of a proposed reduction of his chronic dermatitis disability rating from 30 percent to 10 percent.  During the ensuing 60-day period, the Veteran did not provide any response, including any request for a predetermination hearing.  In a February 2008 rating decision, the RO effectuated the proposed reduction, effective from May 1, 2008.  Based upon these facts, the Board finds that the RO's reduction of the Veteran's chronic dermatitis disability rating was procedurally in accordance with the notice provisions under 38 C.F.R. § 3.105. 

Records in the claims file show that service connection for a "skin condition diagnosed as chronic dermatitis; upper arms, chest, and back (previously evaluated as tinea versicolor)" had been in effect for the Veteran since March 1975, at which time a 10 percent disability rating was assigned pursuant to the rating criteria.  A June 2003 rating decision increased the 10 percent rating to 30 percent, effective January 15, 2003.  The 30 percent disability rating was confirmed and continued by a June 2005 rating decision after a VA examination in April 2005, which showed skin symptoms warranting a 30 percent disability rating.  The pre-reduction 30 percent disability was undisturbed until the reduction at issue, which, as noted above, was effective from May 1, 2008.  Given these facts, the pre-reduction 30 percent disability rating was in effect for more than five years before it was effectively reduced.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).

The Court of Veterans Appeals (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Ibid at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421. 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which the evidence must show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  However, the Board notes that the rating reduction and rating increase claims are inexorably intertwined in this case.  The Veteran appealed the reduction beginning May 1, 2008 and he has contended that his skin disability warrants a rating in excess of 30 percent prior to the reduction, and in excess of 10 percent after the reduction.  Thus, the Board shall address both the reduction claim and the increased rating claim simultaneously. 

VA regulations provide special provisions for cases involving reductions of ratings that have been in effect for five years or more, as is the case here.  Under 38 C.F.R. § 3.344(a), rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a). 

The evidence which existed at the time of the initial increase from 10 percent to 30 percent disability rating was a VA examination in May 2003.  During the physical examination, the examiner noted that the Veteran had a hyperpigmented rash on the anterior aspects of both arms with dry, flaky skin that was without evidence of infection.  His chest to mid-chest area along the xiphoid process showed mild, dry, flaky scales without evidence of underlying infection.  There was no scarring on his back.  He had sporadic flakes of skin in the entire back but without any scar formation.  The examiner noted that there was no rash noted on the lower extremities, buttocks, face, or hands.  The examiner assessed him with chronic dermatitis without any current treatment that has been stable since service, and has not caused any functional impairment to him.  Based upon the foregoing, a June 2003 rating decision increased his disability rating to 30 percent effective January 15, 2003.  

The evidentiary basis for the effectuated reduction from a 30 percent disability rating to a 10 percent disability rating for chronic dermatitis includes the findings and conclusions made during an August 2007 VA examination.  The VA examiner reviewed the pertinent medical history and records before conducting the examination.  During the examination, the Veteran reported his symptoms and previous treatment, which included no visits to a dermatology clinic and use of a topical cream for the symptoms when they became really bad.  The Veteran also stated that his skin symptoms included itchiness on his back and chest, and that the itchiness was worse in warm weather.  The examiner noted that the only medication prescribed by VA for his symptoms was capsaicin cream, and the Veteran reported that this topical cream soothes his symptoms for a minute but that they still feel active.  He stated that he used the cream every one to two weeks, and he denied any malignant neoplasms of the skin.  He indicated that he did not have any corticosteroid or other immunosuppressive drug treatment for this disability, and the examiner noted that there was no evidence of the use of light therapy, including UVB, PUVA, or EB therapy.  

Upon examination, the Veteran's skin showed no evidence of any rash on his arms, chest, or back.  His skin appeared reasonably moist with no flaking noted.  He did not attempt to scratch his chest, arms, or back during the visit, and there was no evidence of any active excoriations.  The examiner found that his skin disease affected zero percent of his exposed areas, zero percent of his face and neck, and zero percent of his entire body.  The examiner also determined that he did not have any scars or disfigurements from prior rashes, and that there was no evidence of acne or chloracne.  Moreover, there was no evidence of scarring alopecia, alopecia areata, or hyperhidrosis.  

The examiner concluded that he has chronic dermatitis but with no evidence of any active dermatitis on that day.  Although he reported worsening pruritus with no evidence of active scratching, the examiner determined that it was as likely as not that the pruritus was a residual of medications taken for non-service connected hypertension.  The examiner indicated that the skin disability manifested with mild subjective functional limitations.   

In the February 2008 rating decision, the RO effectuated the proposed reduction of the disability rating for the Veteran's chronic dermatitis from 30 percent to 10 percent, effective from April 1, 2012.  A reading of this rating decision indicates that the reduced 10 percent disability rating was assigned pursuant to the rating criteria for chronic dermatitis, and based upon the Veteran's self-reported symptoms during the August 2007 VA examination and the examiner's findings.  Moreover, the rating decision explained that although the August 2007 VA examination showed marked improvement, which would approximate a noncompensable rating, the Veteran's rating of 10 percent for the skin disability had been in effect since 1975.  Under the laws administered by VA, a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951 (2014).  Thus, the Veteran's disability rating for chronic dermatitis was reduced to the protected 10 percent rating, even though the August 2007 VA examination indicated a disability picture warranting a lower rating.  

The Veteran's service-connected chronic dermatitis has been assigned a 10 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.118, DC 7899-7806.  DC 7899 represents an unlisted disability requiring rating by analogy to one of the disorders rated under 38 C.F.R. § 4.118.  See 38 C.F.R. § 4.27 (2014).  The skin disability is rated under DC 7806, relating to dermatitis or eczema.  See 38 C.F.R. § 4.118, DC 7806.

Pursuant to DC 7806, a 10 percent disability rating is assigned for dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is assigned for dermatitis or eczema affecting at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent disability rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  Id. 

Mindful of the aforementioned provisions under 38 C.F.R. § 3.344(a), the Board concludes that the evidence indicates that the Veteran's chronic dermatitis disability has shown sustained improvement.  In that regard, the May 2003 examination noted that the Veteran had dry, flaky skin on his arms and chest, and that his entire back showed sporadic flakes of skin.  In contrast, the August 2007 VA examination, which appears to have been performed in as full, complete, and adequate manner as the May 2003 VA examination was performed, showed that the Veteran's skin exhibited no signs or symptoms of any rash on his arms, chest, or back.  Moreover, the Veteran was noted as not having any therapeutic treatment performed for his skin disability, apart from applying a topical cream every one to two weeks.  Furthermore, since this examination in August 2007 was performed during a time of year associated with warm weather, and the Veteran indicated that his skin disability symptoms were more pronounced in warm weather, it is logical to assume that his skin symptoms during the VA examination would have been more pronounced and apparent absent improvement to his skin disability.  Therefore, the Board determines that the August 2007 VA examination shows improvement of the Veteran's disability.

The Board is also mindful that ratings on account of diseases subject to temporary or episodic improvement, such as many skin diseases, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  In this regard, the claims file includes a March 2008 statement from the Veteran in which he contended that his dermatitis had broken out on his skin and that the August 2007 VA examiner was unable to see his skin disability and redness at the time of his examination due to his skin pigmentation.  Likewise, in his July 2008 VA Form 9, the Veteran contended that his skin symptoms appeared on his chest, flank, back, arms, and face.  He alleged that the rash sometimes disappears on different parts of his body, and that he was not using any cortisone cream previously for treatment because he could not afford this medication.  The Board notes that the Veteran filed increased rating claims for his skin disability in September 2008, October 2008, and May 2011.  

The Veteran's representative also alleged in a February 2010 statement that his skin disability was subject to temporary or episodic improvement, and that VA should not base the reduction of his disability ration only on the findings of one examination.  Similarly, in an April 2015 appellant's brief, the Veteran's representative again contended that his rating reduction was improper and that his skin disability rating should be in excess of 30 percent and 10 percent for the appeal period.  

In November 2011, the Board remanded the claims on appeal for additional procedural and evidentiary development, including obtaining VA treatment records and affording the Veteran a VA examination to assess the current symptoms of his skin disability.  VA associated hundreds of pages of VA outpatient treatment records with his claims file, including several records which mentioned his skin symptoms.  For example, in May 2009, he complained to a VA nurse of a skin rash and itching; however, the nurse was unable to visualize any rash on his back or arms, and she noted that his skin was dry.  Likewise, an August 2007 VA primary care nurse's note showed that he complained of hives on his chest, arm, and back; however, the nurse was unable to see any hives or discoloration.  The Board notes that additional VA treatment records, such as an April 2009 referral nursing assessment note and a June 2009 nursing skin assessment note, showed no skin patches, Braden skin assessments within normal to mild risk ranges, and no skin problems.  While the Veteran's claims file includes additional treatment records which mention his skin symptoms, none of these records show that his skin disability affects more than five percent of his body or more than five percent of his exposed areas, or that it required any therapy treatment apart from topical medications.  

Moreover, in response to the Board's November 2011 remand directives, VA scheduled the Veteran for another VA examination, which was scheduled in May 2013.  VA regulations state that when a claimant, without good cause, fails to report for an examination or re-examination, the claim shall be rated on the evidence of record or even denied.  See 38 C.F.R. § 3.655 (2014).  The Veteran failed to report to his examination, and he has not shown good cause for his absence.  Furthermore, VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Thus, while the Board is cognizant that a skin disability like the Veteran's is not to be reduced on any one examination, it notes that all of the evidence of record clearly warrants the conclusion that the Veteran's skin disability showed sustained improvement during the August 2007 VA examination and since that time.  Moreover, VA attempted to provide the Veteran with another examination to ascertain the severity of his skin symptoms; however, the Veteran's actions in failing to attend another VA examination precluded additional evidence of the level of disability to be associated with his claims file.  

Finally, there is nothing in the record to indicate that the improvement to the Veteran's skin will not be maintained under the ordinary conditions of life.  Therefore, the Board finds, based on the preponderance of the evidence that the Veteran's chronic dermatitis had improved by May 1, 2008, and, thus, the reduction of the 30 percent disability rating effective May 1, 2008 was proper.  38 C.F.R. § 3.344. 

Regarding the Veteran's increased rating claim for chronic dermatitis pursuant to DC 7899-7806, the Board finds, based on the evidence noted above, that throughout the entire appeal period, the Veteran's chronic dermatitis affected less than five percent of his total body area and less than five percent of exposed areas, and it required no more than topical therapy for treatment of symptoms.  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from a year prior to his filing of an increased rating claim for chronic dermatitis in November 2006.  See Francisco, 7 Vet. App. 55; see also Hart, 21 Vet. App. 505.  

The August 2007 VA examiner's findings and conclusions are of significant probative value as to the present level of disability for the Veteran's skin because this examiner's findings are the most recent findings which address the factors used to rate his skin disability under DC 7806, namely, the affected body area and therapy used to treat the skin disease.  Moreover, this examiner's findings and opinions are highly probative due to the VA examiner's expertise, training, education, proper support and rationale, and thorough review of his records.  As previously stated, the August 2007 VA examination revealed that the Veteran's chronic dermatitis affected less than five percent of his total body area and less than five percent of exposed areas, and it required no more than topical therapy for treatment of symptoms.  

The Board acknowledges the Veteran's filing of additional increased rating claims in September 2008, October 2008, and May 2011, and the additional VA treatment records that address his skin symptoms.  However, it concludes that the record as a whole, including the August 2007 VA examination's findings, the lack of treatment for the skin disability apart from topical creams throughout the entire time on appeal, and the lack of treatment records after August 2007 addressing the affected body area and skin therapy, shows that his skin symptoms have not warranted an evaluation in excess of 30 percent from November 1, 2005 to April 30, 2008, and in excess of 10 percent since May 1, 2008 for chronic dermatitis.  Specifically, this evidence did not show that his skin disability affected more than 40 percent of the entire body or more than 40 percent of exposed areas, or required the constant or near-constant use of systemic therapy such as corticosteroids or other immunosuppressive drugs during the previous 12-month period before May 1, 2008, which would warrant a 60 percent rating pursuant to DC 7899-7806.  Moreover, this evidence showed that his skin disability did not affected at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the previous 12-month period after May 1, 2008, which would warrant a 30 percent rating.  

Extraschedular Consideration

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the Veteran's skin disability.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describes and assesses his disability level and symptomatology.  The criteria rate his chronic dermatitis on the basis of affected body area, topical treatment, and frequency of systemic therapy and light therapy; thus, the demonstrated manifestations of a rash which affects less than five percent of his body and requires the use of topical creams are contemplated by the provisions of the rating schedule.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the reduction and the assigned evaluation for his level of impairment following the reduction.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  

As the Veteran's disability picture is not exceptional and is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For this reason, the Board finds that the schedular rating criteria are adequate to rate the Veteran's chronic dermatitis, and referral for consideration of an extraschedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.   

The Board notes that the Veteran filed a claim for a TDIU in April 2010, and that the RO denied his claim in an April 2011 rating decision; thus, Rice is inapplicable after April 2010 as this claim was specifically adjudicated by the RO.  Prior to this date, the Veteran has not contended, and the record as a whole does not indicate that the Veteran is unable to maintain substantial employment due solely to his service-connected skin disability, which was rated at 30 percent disabling and 10 percent disabling within the appeal period.  In fact, the August 2007 VA examiner commented that his skin disability provided only mild subjective functional limitations to him.  Thus, the Board finds that consideration for TDIU is not warranted.

In conclusion, the Board finds that the preponderance of the evidence shows that a reduction in the Veteran's disability rating for service-connected chronic dermatitis was proper, that his assigned rating of 10 percent disabling on May 1, 2008 is appropriate as the 10 percent rating is protected, and that his skin symptoms have not warranted an evaluation in excess of 30 percent prior to the reduction date and in excess of 10 percent after the reduction date.  Therefore, the reduction effective May 1, 2008 was proper, and as the preponderance of the evidence is against a rating in excess of 30 percent from November 1, 2005 to April 30, 2008, and in excess of 10 percent since May 1, 2008 for chronic dermatitis., the benefit of the doubt doctrine does not apply, and the Veteran's increased rating claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in November 2006 and April 2009, prior to the adjudications of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b).

Additionally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e), (i).  Here, VA sent a decision in October 2007 proposing the reduction and a notification letter in November 2007 that complied with the requirements of 38 C.F.R. § 3.105(e) and (i).  The Veteran did not provide any additional evidence and did not request a hearing within the applicable time, thus, the RO issued and sent a February 2008 rating decision which set the effective date of the reduction as May 1, 2008. 

VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, Social Security Administration (SSA) records, and records of VA treatment.

The duty to assist was further satisfied by a VA examination in August 2007, during which the examiner reviewed the Veteran's records, conducted physical examination of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matters on appeal in November 2011 for additional development, including obtaining SSA records, affording the Veteran another VA examination, informing him of the requirements and elements of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344, readjudicating his rating reduction claim, and issuing a supplemental statement of the case (SSOC) if any benefit sought was denied.  Accordingly, VA associated SSA records with the claims file, scheduled the Veteran for a VA examination in May 2013 to which he failed to report, sent a letter in December 2011 with information of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 requirements, readjudicated his rating reduction claim, and issued an SSOC in June 2013.  Furthermore, the Board again remanded the matters on appeal in June 2014 to afford the Veteran a chance to appear before a Veterans Law Judge regarding these matters.  Accordingly, VA scheduled the Veteran for a hearing in November 2014, and informed him of the time and place of the hearing by an October 2014 letter.  Therefore, the Board finds that there has been substantial compliance with its November 2011 and June 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

The reduction in the Veteran's disability rating for service-connected chronic dermatitis from 30 percent to 10 percent, effective May 1, 2008, was proper; the claim for restoration is denied.

Entitlement to an evaluation in excess of 30 percent from November 1, 2005 to April 30, 2008, and in excess of 10 percent since May 1, 2008 for chronic dermatitis is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


